DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.
Claim 1 has been amended. Claims 9-14, 16-17 and 22-23 have been newly canceled and claims 24-25 have been newly added.
Claims 1-8, 15, 18-21 and 24-25 are currently pending and have been examined on their merits.
 

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-8, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0348065) in view of Tseng et al (US 2007/0010008).
The claims are drawn to a method of maintaining HSCs in a multipotent state comprising obtaining a HSC population and culturing the population in a low calcium medium under conditions in vitro to maintain multipotency for at least 7 days, wherein the calcium concentration is ranging from about 0.002 mM to about 
Regarding claims 1, 3-4, 6, 15 and 24, Liu teaches a method of culturing HSCs in their experimental culture medium for about 7 days (4-7 days) (page 5 para 49). The experimental medium contains low concentrations of calcium that are lower than 1.5 mM (0.084mM of calcium chloride)(page 4 Table 1 and claim 2). The multipotency of the cultured HSCs is maintained for at least 7 days.
One of ordinary skill in the art would have been motivated to culture the HSCs of Liu in low calcium medium for at least 7 days based on the teaching of Tseng. 
Tseng teach that culturing cells under conditions that downregulate TGF-beta signaling promote cell expansion, including stem cell expansion, without cell differentiation (page 1 para 5). Avoiding cell differentiation while expanding the cells of 
Therefore one of ordinary skill in the art would have been motivated to culture the HSCs of Liu in low calcium medium for at least 7 days because Tseng teach and suggest that such conditions promote the expansion (self-renewal) while maintain the phenotype of the cells without differentiation (maintaining their stem cell properties to ensure their capacity for multilineage differentiation). Culturing for at least 7 days and up to 2 weeks (14 days) or more would have been obvious as the added culture time would have allowed for the production of greater cell numbers. Greater cell numbers would provide the benefits of larger doses for administration or extra doses or additional cells for storage for future use in therapy or research. Calcium concentrations as low as 0.005 mM (no greater than 0.02 mM) are suggested as suitable for use and allowing for the desired properties (page 4 para 27) and thus obvious alternatives with regard to calcium concentrations.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
Regarding claim 2, Liu teach wherein their cultured cell population increases the ratio of HSCs in their cell population and thus these are stem cells that have retained a capacity for self-renewal and multilineage differentiation (page 5 para 50).
Regarding claim 5, Liu does not teach the claimed cell markers, but does carry out the same method steps as described by Applicant’s disclosure (which are taught to be necessary for the production of the claimed cell markers) of culturing HSCs in low calcium medium with only optional addition of non-essential amino acids (alanine, asparagine, aspartic acid and glutamic acid) and therefore the cell markers of the HSCs are deemed to be the same.
Regarding claims 7-8, Liu suggest that their culture medium include one or several of a group of amino acids (page 3 para 37-38). The group of amino acids that may be included in Liu list the claimed amino acids and several others with no amino acids indicated as required. One of ordinary skill in the art would have been motivated with a reasonable expectation of success to select one of the amino acids listed by Liu such as arginine or isoleucine or leucine for the Liu culture medium because Liu indicate that only one is needed and thus avoiding the inclusion of Applicant’s claimed amino acids. Selecting only one amino acid or fewer than all amino acids would have provided the benefit of reduced cost and preserved resources.
Therefore the combined teachings of Liu and Tseng et al render obvious Applicant’s invention as claimed. 



Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0348065) in view of Tseng et al (US 2007/0010008) as applied to claims 1-8,15 and 24 above, and further in view of Atencio et al (US 7,001,770) as evidenced by Wang et al (US 5,554,767).
Regarding claims 18-21, the combined teachings of Liu and Tseng et al render obvious Applicant’s invention as described above, but do not specifically teach culturing the HSCs under conditions that inhibit calpain.
Atencio teach that it is beneficial to treat autologous stem cell products intended for use with a patient with calpain inhibitors and a recombinant adenovirus to reduce contamination of neoplastic cells in a population of stem cells, such as hematopoietic stem cells (HSCs) (column 3, lines 54-59, column 26, line 53-column 27 line 25). The type of calpain inhibitor useful for this purpose is taught to include those from patents such as US 5,554,767 (to Wang) incorporated by reference (column 11 line 32 –column 12 line 1) and this patent describes calpain inhibitors such as 3-(4-Iodophenyl)-2-mercapto-2-propenoic acid (column 5 line 11, (f))), also known as PD150606.
One of ordinary skill in the art would have been motivated to include a calpain inhibitor and a recombinant adenovirus with the autologous HSCs used by Liu because Atencio suggest that this provides the benefit of reducing the contamination of neoplastic cells in a population of autologous stem cells intended for transplant and Liu is using their HSCs for transplant as well. The use of a calpain inhibitor, such as PD150606 would be an obvious choice because Atencio indicate that this calpain inhibitor is useful for such purposes. Genetically modifying the HSCs to produce less 
Therefore the combined teachings of Liu, Tseng et al, and Atencio et al render obvious Applicant’s invention as claimed.


Claims 7-8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0348065) in view of Tseng et al (US 2007/0010008) as applied to claims 1-8, 15 and 24 above, and further in view of Jin et al (US 2017/0198258-previously cited).
Regarding claims 7-8, Liu suggest that their culture medium include one or several of a group of amino acids (page 3 para 37-38). The group of amino acids that may be included in Liu list the claimed amino acids and several others with no amino acids indicated as required. 
Regarding claim 25, Liu does not teach wherein the low calcium medium comprises no greater than 0.01 mM aspartic acid.
 Jin teach a culture medium for mesenchymal stem cells in which several kinds of non-essential amino acids are reduced (abstract, page 1 para 11) or lacking entirely (page 2 para 42). This allows for the mesenchymal stem cells to be cultured over long periods of time to produce the cells in greater quantities for use in research and medical 
One of ordinary skill in the art would have been motivated to use reduced amounts of non-essential amino acids (such as less than 2 µM aspartic acid) or none at all in the culture medium of Liu because Jin indicate that this allows mesenchymal stem cells to proliferate to produce higher amounts of the stem cells for further use. One of ordinary skill in the art would have had a reasonable expectation of success because both HSCs and MSCs are bone marrow stem cells and Liu indicate that these non-essential amino acids are optional and thus not required for their culture method.
Therefore the combined teachings of Liu, Tseng et al, and Jin et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejections above.
Applicant argues that the claimed invention offers unexpected results. Applicant asserts that their 132 declaration by Inventor Dr. Hans-Willem Snoeck provides evidence that the claimed method provides unexpected results. Applicant asserts that their evidence demonstrates a higher fraction of phenotypic HSCs in 0.02 mM and 0.002 mM Ca2+ media than in higher Ca2+ as well as a higher expression of HSC markers. Applicant asserts that their claimed invention inhibited differentiation better 
This is not found persuasive. Tseng provide evidence that a culture medium with a low calcium level of 0.01 mM and 0.005 mM (page 4 para 27) are expected to downregulate TGF-beta, promote cell expansion, including stem cell expansion, without cell differentiation (page 1 para 5). Suitable cell types include stem cells, such as hematopoietic stem cells (HSCs) (page 3 para 22). Therefore, since the calcium values of 0.01 mM and 0.005 mM fall within Applicant’s claimed calcium range, and are taught to provide the effects of cell expansion without cell differentiation, Applicant’s claimed method is not deemed to provide unexpected results.
Applicant argues that there would have been no reasonable expectation of success if the cited references were combined and modified as suggested by the Examiner. Applicant argues that contrary to the Examiner’s Statements that Jin specifically teaches that MSC and HSCs are different and that MSCs cultured by its media should not express HSC markers. Applicant asserts that Jin is limited to the culture and maintenance of MSCs which do not express HSC markers and assert that a skilled artisan would not have been motivated to use Jin’s culture media to culture HSCs.
This is not found persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Both Liu and Jin teach that certain amino acids (such as aspartic acid) are optional for HSCs and MSCs respectively. Jin is cited to demonstrate that if including an amino acid such as aspartic acid that the concentration should be low such as less than 2 µM (micromole which is less than the claimed 0.01 millimole) (page 2 para 52). Clearly HSCs and MSCs include many of the same ingredients for the same purpose of expansion of the stem cells.
Applicant argues that Tseng fails to teach using 0.002 mM to about 0.02 mM calcium to maintain multipotency of HSCs for at least 7 days as claimed by Applicant.
This is not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Tseng provide the motivation to use reduced calcium levels of 0.01 mM and 0.005 mM in the method of Liu as described above which fall within Applicant’s claimed calcium range.
Applicant argues that paragraph 22 of Tseng is the only section of Tseng that lists HSCs among a broad range of cells, including all stem cells and differentiated cells. Applicant argues that this is in contrast to the teaching in Tseng that cell culturing conditions need defining and refining and have required a prodigious effort.

Applicant argues that Tseng is limited to corneal keratinocytes and limbal epithelial progenitor cells and that none of the examples in Tseng teach HSCs and thus there can be no reasonable expectation of success to apply the teachings of Tseng to the culture of HSCs.
This is not found persuasive. Tseng specifically states that their teachings are relevant to HSC as described above.
Applicant argues that Atencio fails to remedy the deficiencies of Liu, Tseng and Jin.
This is not found persuasive. The teachings of Liu and Tseng are not deemed to be deficient as described above.
The Declaration of Dr. Hans-Willem Snoeck under 37 CFR 1.132 filed 09/23/2021 is insufficient to overcome the rejection of claims xxx based upon Liu and Tseng applied under 35 U.S.C. 103 as set forth in the last Office action because:  
It include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of 
Tseng provide evidence that a culture medium with a low calcium level of 0.01 mM and 0.005 mM (page 4 para 27) are expected to downregulate TGF-beta, promote cell expansion, including stem cell expansion, without cell differentiation (page 1 para 5). Suitable cell types include stem cells, such as hematopoietic stem cells (HSCs) (page 3 para 22). Therefore, since the calcium values of 0.01 mM and 0.005 mM fall within Applicant’s claimed calcium range, and are taught to provide the effects of cell expansion without cell differentiation, Applicant’s claimed method is not deemed to provide unexpected results.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632